TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00394-CV



Bonnie Carter, individually, and on behalf of J. C., a minor; Scott Carter, individually, and
  on behalf of J. C., a minor; Eleanor Draughn; Andrew Draughn and Susan Draughn,
                                        Appellants

                                                 v.

 Dustin McManus, Ramzi Abbyad, Jason Nuckolls, Travis McLemore, and Tyler Hunkin,
                                   Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-04-003460, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The judgment appealed from is not final because it does not dispose of all issues in

the cause below. Counsel for the Draughn appellants has requested that we abate this appeal while

they seek a severance of the matters appealed from those pending in the cause below. We grant the

motion and abate the appeal until further order of this Court.




                                              G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Abated

Filed: September 22, 2006